Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2022 has been entered.

Response to Arguments
	Regarding applicants arguments on pages 5-6 directed at the amendments to the independent claims:
	Applicant argues that neither Aberg nor Fritz teach the claim amendments, examiner agrees in part and disagrees in part:
Fritz teaches wherein the robot includes a load carrying mechanism that includes one or more of robot arms, a pallet, a crane, a flat bed and a secured compartment, (0012; 0044; 0046; 0048; the robot can load and deliver items in a storage compartment of the robot; the storage compartment can be locked and unlocked and therefore is equivalent to a secured compartment)
and the sensor system of the robot includes a load detection system, (0044; 0046; 0048; the robot senses when the compartment is empty or when something is placed in the compartment)
The examiner agrees that Aberg in view of Fritz do not disclose the load detection limitation and respectfully enters Deyle et al. (US 20210046650 A1) Deyle teaches wherein the load detection system is configured to detect a weight of the load being carried or pushed by the load carrying mechanism and the robot is configured to communicate the detected weight to the elevator system, (0322; The robot calculates its weight and the additional load its carrying and sends it to the elevator system)
 and the elevator system directs the robot to one elevator car based on the weight detected by the load detection system to avoid exceeding a weight limit of another elevator car. (0322-0325; the elevator system determines using the received weight of the robot and load with the weight currently in the elevator cars and selects an elevator car that has capacity and send the information to the robot, and the robot navigates to the elevator car; 0318; in order to obey the maximum weight restriction)

	 A new grounds of rejection can be found below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 10, 12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aberg et al. (US 20200180903 A1) in view of Fritz et al. (US 20180311820 A1) in view of Deyle et al. (US 20210046650 A1)

Regarding claim 1, Aberg teaches a method of communication between a robot and an elevator system using a robot communication system, the method comprising: (0009; method for operating an elevator systems that includes an elevator and a robot)
collecting data on a landing of a first floor of a building using a sensor system of the robot; (0038-0039; The mobile robot 150 may also be equipped with a number of sensors. The sensors may e.g. obtain information on the environment.; Fig 1; 0038; the environment being a building, and Fig 1 showing a landing of a first floor; 0044-0045; 0048; wherein the robot can be the computing device collecting sensor data and providing the data to the elevator data center) and 
transmitting the data to the elevator system of the building, (0038-0039; 0044-0045; 0048; Data collected by the robot is transmitted to the elevator controller (building system manager) which then transmits it to the data center (elevator system), the data being transmitted to the elevator system: (0038-0039; 0044-0045; 0048; Data collected by the robot is provided to the elevator controller (building system manager) which then provides it to the data center (elevator system))
directly from the robot to the elevator system;
from the robot to the elevator system through a cloud computing network; or
from the robot to the elevator system through a building system manager; (0038-0039; 0044-0045; 0048; Data collected by the robot is provided to the elevator controller (building system manager) which then provides it to the data center (elevator system))
wherein the method includes the robot: 
recognizing an individual at the landing (0047; identifying the user in question)
determining that the individual requires transportation to a second floor (0047; 4th floor) from stored information relating to the individual; (0047; determine the floor the identified user goes to) and 
transmitting an elevator call to the elevator system to send an elevator car to the landing at the first floor. (0047; generating an elevator call for the identified user to the identified floor without any user interaction)
Aberg does not explicitly disclose recognizing an individual at the landing using facial recognition or voice recognition; Wherein the robot includes a load carrying mechanism that includes one or more of robot arms, a pallet, a crane, a flat bed and a secured compartment, 
and the sensor system of the robot includes a load detection system, wherein the load detection system is configured to detect a weight of the load being carried or pushed by the load carrying mechanism and the robot is configured to communicate the detected weight to the elevator system, 
and the elevator system directs the robot to one elevator car based on the weight detected by the load detection system to avoid exceeding a weight limit of another elevator car.
In an analogous art Fritz teaches recognizing an individual at the landing using facial recognition or voice recognition; (0048-0049; recognizing by the robot the people and workers in the building using facial recognition)
wherein 
the robot includes a load carrying mechanism that includes one or more of robot arms, a pallet, a crane, a flat bed and a secured compartment, (0012; 0044; 0046; 0048; the robot can load and deliver items in a storage compartment of the robot; the storage compartment can be locked and unlocked and therefore is equivalent to a secured compartment) and 
the sensor system of the robot includes a load detection system, (0044; 0046; 0048; the robot senses when the compartment is empty or when something is placed in the compartment)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Aberg to include facial recognition as is taught by Fritz
	The suggestion/motivation for doing so is to better incorporate robots in everyday life [0002-0004]. 
Aberg in view of Fritz do not disclose and the sensor system of the robot includes a load detection system, wherein the load detection system is configured to detect a weight of the load being carried or pushed by the load carrying mechanism and the robot is configured to communicate the detected weight to the elevator system, and the elevator system directs the robot to one elevator car based on the weight detected by the load detection system to avoid exceeding a weight limit of another elevator car.
In an analogous art Deyle teaches wherein the load detection system is configured to detect a weight of the load being carried or pushed by the load carrying mechanism and the robot is configured to communicate the detected weight to the elevator system, (0322; The robot calculates its weight and the additional load its carrying and sends it to the elevator system)
 and the elevator system directs the robot to one elevator car based on the weight detected by the load detection system to avoid exceeding a weight limit of another elevator car. (0322-0325; the elevator system determines using the received weight of the robot and load with the weight currently in the elevator cars and selects an elevator car that has capacity and send the information to the robot, and the robot navigates to the elevator car; 0318; in order to obey the maximum weight restriction)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Aberg in view of Fritz to include weighing the robot and its load and selecting an elevator based on the weight restriction as is taught by Deyle 
	The suggestion/motivation for doing so is better operate a robot in different environments [0001-0002]

Regarding claim 3, Aberg in view of Fritz in view of Deyle teach the method of claim 1, and is disclosed above, Aberg further teaches wherein the data is transmitted to the elevator system directly from the robot (0038; data provided by the robot can be communicated directly to the data center)

Regarding claim 8, Aberg in view of Fritz in view of Deyle teach the method of claim 1, and is disclosed above, Aberg teaches wherein the data is transmitted to the elevator system through the building system manager (0038-0039; 0044-0045; 0048; Data collected by the robot is provided to the elevator controller (building system manager) which then provides it to the data center (elevator system))

Regarding claim 9, Aberg in view of Fritz in view of Deyle teach the method of claim 8, and is disclosed above Aberg teaches wherein the data is transmitted to the building system manager directly from the robot (0038-0039; 0044-0045; 0048; Data collected by the robot is provided to the elevator controller (building system manager) which then provides it to the data center (elevator system))

	Regarding claim 10, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a system claim 0009; Elevator system.
	Regarding claim 12, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a system claim 0009; Elevator system.
	Regarding claim 17, the claim inherits the same rejection as claim 8 above for reciting similar limitations in the form of a system claim 0009; Elevator system.
	Regarding claim 18, the claim inherits the same rejection as claim 9 above for reciting similar limitations in the form of a system claim 0009; Elevator system.


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aberg et al. (US 20200180903 A1) in view of Fritz et al. (US 20180311820 A1) in view of Deyle et al. (US 20210046650 A1) in view of Torii (US 20220108245 A1)

Regarding claim 2, Aberg in view of Fritz in view of Deyle teach the method of claim 1, including one or more of the robot: and is disclosed above Aberg in view of Fritz in view of Deyle do not explicitly teach 
determining a ride-share preference of the individual from the stored information relating to the individual,
and responsive to the ride-share preference,
riding in the elevator car with the individual or avoiding interacting with the individual;
OR determining a priority of the elevator call from the stored information relating to the individual, (
and transmitting a call code indicative of the priority with the elevator call 
In an analogous art Torii determining a ride-share preference (0216; calculating affinity) of the individual from the stored information (0219; information about the user stored by the robot) relating to the individual, (0216; performing a calculation for determining users affinity for riding with the robot; 0219; the calculation is based on information stored by the robot (equivalent to ride share preferences))
and responsive to the ride-share preference, (0216-0218; affinity calculations)
riding in the elevator car with the individual or avoiding interacting with the individual; (0216-0218; 0245-0247; riding the elevator or not based on the calculations)
OR determining a priority of the elevator call from the stored information relating to the individual, (0200-0203; determining the user priority level for riding the elevator)
and transmitting a call code indicative of the priority with the elevator call (0200-0203; the elevator stops for the users based on priority therefore the information was provided to it)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Aberg in view of Fritz in view of Deyle to include determining riding preferences, and priority of elevator riders as is taught by Torii 
The suggestion/motivation for doing so is to better incorporate robots in everyday life [0007-0008] 

	Regarding claim 11, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a system claim 0009; Elevator system.


Claims 4, 6-7, 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aberg et al. (US 20200180903 A1) in view of Fritz et al. (US 20180311820 A1) in view of Deyle et al. (US 20210046650 A1) in view of Lau et al. (US 20190204844 A1)

Regarding claim 4, Aberg in view of Fritz in view of Deyle teach the method of claim 1, and is disclosed above, Aberg in view of Fritz in view of Deyle do not explicitly teach wherein the data is transmitted to the elevator system through the cloud computing network
In an analogous art Lau teaches wherein the data is transmitted to the elevator system through the cloud computing network (0020-0021; 0023; 0050 wherein communication between the robot and the elevator system is through a controller which is a cloud based controller)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings Aberg in view of Fritz in view of Deyle to include communication between a robot and an elevator system through the cloud as is taught by Lau 
	The suggestion/motivation for doing so is to be able to improve robot operations 0001

Regarding claim 6, Aberg in view of Fritz in view of Deyle in view of Lau teach the method of claim 4, and is disclosed above, Aberg in view of Fritz in view of Deyle do not disclose but Lau teaches further comprising: transmitting the data from the robot to a robot cloud computing network of the cloud computing network; (0020; 0023-0024; 0050; transmitting data by the robot to the cloud system controller the data related to operation of an elevator; (Examiner interpretation: Examiner respectfully interprets the cloud controller to be the cloud computing system, the function of the controller to receive robot data to be the robot cloud computing network, the function of the controller to send data to the elevator to be the elevator cloud computing system, and the transmission between them to be the functionality of receiving a command to operate the elevator, and the controller then controls the elevator in response.)
 and transmitting the data from the robot cloud computing network to the elevator system (0020; 0023-0024; 0050; transmitting data by the robot to the cloud system controller the data related to operation of an elevator, which then sends data to the elevator control equipment)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings Aberg in view of Fritz in view of Deyle to include communication between a robot and an elevator system through the cloud as is taught by Lau 
	The suggestion/motivation for doing so is to be able to improve robot operations 0001

Regarding claim 7, Aberg in view of Fritz in view of Deyle in view of Lau teach the method of claim 4, and is disclosed above, Aberg in view of Fritz in view of Deyle does not disclose but Lau teaches further comprising: 
transmitting the data from the robot to a robot cloud computing network of the cloud computing network; (0020; 0023-0024; 0050; transmitting data by the robot to the cloud system controller the data related to operation of an elevator)
transmitting the data from the robot cloud computing network to an elevator system cloud computing network of the cloud computing network; (Examiner interpretation: Examiner respectfully interprets the cloud controller to be the cloud computing system, the function of the controller to receive robot data to be the robot cloud computing network, the function of the controller to send data to the elevator to be the elevator cloud computing system, and the transmission between them to be the functionality of receiving a command to operate the elevator, and the controller then controls the elevator in response. (0020; 0023-0024; 0050; the control functions to receiving robot control data, and in response the controller operates functionality to send command data to the elevator)
 and transmitting the data from the elevator system cloud computing network to the elevator system.  (0020; 0023-0024; 0050; the control functions to receiving robot control data, and in response the controller operates functionality to send command data to the elevator)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings Aberg in view of Fritz in view of Deyle to include communication between a robot and an elevator system through the cloud as is taught by Lau 
	The suggestion/motivation for doing so is to be able to improve robot operations 0001

	Regarding claim 13, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a system claim 0009; Elevator system.
	Regarding claim 15, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a system claim 0009; Elevator system.
	Regarding claim 16, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a system claim 0009; Elevator system.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aberg et al. (US 20200180903 A1) in view of Fritz et al. (US 20180311820 A1) in view of Deyle et al. (US 20210046650 A1) in view of Lau et al. (US 20190204844 A1) in view of Moroniti et al (US 20190332114 A1) and further in view of Chan (US 20160035196 A1)

Regarding claim 5, Aberg in view of Fritz in view of Deyle teaches the method of claim 4, and is disclosed above, Aberg further teaches transmitting the data from the robot to a first wireless access protocol device; (0038; communication with the robot is performed over a local wifi network, examiner respectfully points out that a local wifi network must have access points such as a router).
Aberg in view of Fritz in view of Deyle in view of Lau do not explicitly teach transmitting the data from the first wireless access protocol device to the cloud computing network;
 transmitting the data from the cloud computing network to a second wireless access protocol device; 
and transmitting the data from the second wireless access protocol device to the elevator system.  
In an analogous art Moroniti teaches transmitting the data from the first wireless access protocol device to the cloud computing network; (0013-0014; 0017; 0020; transmitting data collected by the robot to the robot cloud server, through a wifi network which needs an access point device such as a router)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Aberg in view of Fritz in view of Deyle in view of Lau to include providing the received data to the cloud as is taught by Moroniti
The suggestion/motivation for doing so is to better manage autonomous robots [0001-0002]
Aberg in view of Fritz in view of Deyle in view of Lau in view of Moroniti transmitting the data from the cloud computing network to a second wireless access protocol device;
and transmitting the data from the second wireless access protocol device to the elevator system.  
In an analogous art Chan teaches transmitting the data from the cloud computing network to a second wireless access protocol device; (0030; transmitting by the server (see 0007; where the server is cloud server), a command to the elevator system through communication gateway; 0007; where the server is cloud server)
and transmitting the data from the second wireless access protocol device to the elevator system.  (0030; transmitting by the server (see 0007; where the server is cloud server), a command to the elevator system through communication gateway; 0007; where the server is cloud server)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Aberg in view of Fritz in view of Deyle in view of Lau in view of Moroniti to include transmitting content to the elevator system using an access point as is taught by Chan
The suggestion/motivation for doing so is to better manage/restrict elevator control [0003-0005]

	Regarding claim 14, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a system claim 0009; Elevator system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451